Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barbara Armstrong appeals the district court’s order granting summary judgment to Yopp Properties, LLC, and certain related orders. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Armstrong v. Yopp Props., LLC, No. 7:13-CV-00235-FL, 2015 WL 627951 (E.D.N.C. Feb. 12, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.